Case 3:19-cv-00637-MAS-LHG Document 40-2 Filed 12/14/20 Page 1 of 3 PageID: 258




 STARK & STARK
 A Professional Corporation
 By: Craig S. Hilliard, Esq.
 Attorney ID #046541988
 993 Lenox Drive
 Lawrenceville, NJ 08648-2389
 609-895-7346
 Attorneys for Defendants, Bail Integrity Solutions, Inc. and Thomas Brian Shirah

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 MICROBILT CORPORATION,
                                                                CIVIL ACTION NO.
                          Plaintiff,                        3:19-CV-00637 (MAS)(LHG)

 v.

 BAIL INTEGRITY SOLUTIONS, INC. and
 THOMAS BRIAN SHIRAH in his individual
 capacity; ABC COMPANIES (1-10), JOHN
 and JANE DOES (1-10),

                          Defendants.




   DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT
       OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT



          Defendants submit the following Statement of Undisputed Material Facts in support of

 their motion for partial summary judgment:

          1.       Plaintiff, Microbilt Corporation (“Microbilt”), is a “consumer reporting agency”

 and “reseller” of consumer credit information. See Complaint, para. 5.

          2.       In 2018, Microbilt began offering a new service to its business customers known

 as the “Mobile Device Verification Service”, or MDVS. See Complaint, para. 9.



 4813-5586-2484, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-2 Filed 12/14/20 Page 2 of 3 PageID: 259




          3.       The MDVS permitted approved business customers of Microbilt to “geolocate” a

 person’s cell phone, with the person’s consent. See Complaint, paras. 11-12.

          4.       This “geolocate” feature of the MDVS product could be used for purposes

 approved by Microbilt, such as ID verification on an application for credit or other services

 offered by Microbilt’s customers. See Complaint, para. 13.

          5.       In or around the Summer of 2018, a Microbilt sales representative, Matthew

 Roesly, approached defendant, Bail Integrity Solutions, Inc. (“Bail Integrity”), a potential

 customer of the MDVS product. See Declaration of Craig S. Hilliard (“Hilliard Dec.”), Exhibit

 E, at 28-29, 41-44.

          6.       During this sales effort in the Summer of 2018, Roesly interacted primarily with

 three people at Bail Integrity: a) the company’s CEO, defendant Brian Shirah; b) the company’s

 Operations Director, Michael Woody; and c) the company’s Human Resources Director, Joshua

 Norvell. Hilliard Dec. Exhibit E, at 41-44; Exhibit F, at 14; Exhibit G, at 11-13.

          7.       Bail Integrity is in the business of delivering registered bail bonding services. See

 Complaint, para. 14.

          8.       In July 2018, Bail Integrity executed three documents which Microbilt alleges

 forms the “contract” at issue in this lawsuit: a) a “Letter of Intent”; b) an “Application for

 Access”; and c) a “User Agreement”. See Complaint, paras. 15-21; Hilliard Dec. Exhibit H, I, J.

          9.       After these documents were executed, Bail Integrity began using the MDVS

 product.




                                                     2
 4813-5586-2484, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-2 Filed 12/14/20 Page 3 of 3 PageID: 260




          10.      Several months later, in January 2019, an article published in “Vice/Motherboard”

 magazine alerted Microbilt to a possible misuse of its MDVS product. See Complaint, paras. 22-

 25. The misuse was an alleged sale of a single “ping” for $300 by a “bounty hunter” to a

 reporter which was used to geolocate a cell phone. Id.

          11.      The Motherboard article itself did not mention “Bail Integrity” or that the “bounty

 hunter” was affiliated with Bail Integrity.

          12.      Nevertheless, other information in Microbilt’s possession caused it to conduct an

 investigation of Bail Integrity’s use of the MDVS product.

          13.      Microbilt’s investigation discovered that on or about December 13-14, 2018,

 someone gained access to the MDVS product through Bail Integrity’s account. See Hilliard Dec.

 Exhibit D, at 87-93; Exhibit K.

          14.      This user was identified by the logon IDs nckid87@gmail.com and

 nckid99@gmail.com. See Hilliard Dec. Exhibit K.

          15.      No evidence exists in the record as to the identity of the person who owns either

 of these email addresses.

          16.      No evidence exists in the record of the identity of the “bounty hunter” listed in the

 Motherboard article. See also Hilliard Dec. Exhibit D, at 28-30.

          17.      No evidence exists in the record that Shirah was involved in any way in the

 unauthorized single sale of a “ping” in December 2018. See also Hilliard Dec. Exhibit D, at 16-

 20, 23-26; Exhibit E, at 58-60, 91-97; Exhibit F, at 99-105; Exhibit G, at 50-51, 99-100.

          18.      No evidence exists in the record that Bail Integrity or Shirah intended to use the

 MDVS product for any unauthorized purposes when the contract documents were signed in July

 2018. See also Hilliard Dec. Exhibit D, at 16-20.



                                                     3
 4813-5586-2484, v. 1
